
	

113 HR 5375 IH: Servicemembers Access to Justice Act of 2014
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5375
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2014
			Ms. Schwartz (for herself, Mr. Doyle, Mr. Connolly, Mr. Cartwright, Mr. Brady of Pennsylvania, Mr. Fattah, Mr. Courtney, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committees on Armed Services and Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend title 38, United States Code, to improve the enforcement of employment and reemployment
			 rights of members of the uniformed services, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Servicemembers Access to Justice Act of 2014.
		2.Waiver of sovereign immunity under the eleventh Amendment with respect to enforcement of employment
			 and reemployment rights of members of the uniformed services
			(a)In generalSection 4323 of title 38, United States Code, is amended—
				(1)in subsection (b), by striking paragraph (2) and inserting the following new paragraph:
					
						(2)In the case of an action against a State (as an employer) by a person, the action may be brought in
			 the appropriate district court of the United States or State court of
			 competent jurisdiction.;
				(2)by redesignating subsection (i) as subsection (j); and
				(3)by inserting after subsection (h) the following new subsection:
					
						(i)Waiver of State sovereign immunity
							(1)A State’s receipt or use of Federal financial assistance for any program or activity of a State
			 shall constitute a waiver of sovereign immunity, under the eleventh
			 amendment to the Constitution or otherwise, to a suit brought by—
								(A)a person who is or was an employee in that program or activity for the rights or benefits
			 authorized the person by this chapter;
								(B)a person applying to be such an employee in that program or activity for the rights or benefits
			 authorized the person by this chapter; or
								(C)a person seeking reemployment as an employee in that program or activity for the rights or benefits
			 authorized the person by this chapter.
								(2)In this subsection, the term program or activity has the meaning given that term in section 309 of the Age Discrimination Act of 1975 (42 U.S.C. 6107)..
				(b)ApplicationThe amendments made by subsection (a) shall apply to—
				(1)any failure to comply with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or complaints filed under such chapter 43 that are commenced after the date of the
			 enactment of this Act.
				3.Unenforceability of agreements to arbitrate disputes regarding employment and reemployment rights
			 of members of the uniformed services
			(a)In generalSubchapter III of chapter 43 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					4328.Unenforceability of agreements to arbitrate disputes
						(a)Protection of employee rightsNotwithstanding any other provision of law, any clause of any agreement between an employer and an
			 employee that requires arbitration of a dispute arising under this chapter
			 shall not be enforceable.
						(b)Exceptions
							(1)Subsection (a) shall not apply with respect to any dispute if, after such dispute arises, the
			 parties involved knowingly and voluntarily agree to submit such dispute to
			 arbitration.
							(2)Subsection (a) shall not preclude the enforcement of any of the rights or terms of a valid
			 collective bargaining agreement.
							(c)Validity and enforcementAny issue as to whether this section applies to an arbitration clause shall be determined by
			 Federal law. Except as otherwise provided in chapter 1 of title 9, the
			 validity or enforceability of an agreement to arbitrate referred to in
			 subsection (a) or (b)(1), shall be determined by a court, rather than the
			 arbitrator, irrespective of whether the party resisting arbitration
			 challenges the agreement to arbitrate specifically or in conjunction with
			 other terms of the agreement.
						(d)ApplicationThis section shall apply with respect to all contracts and agreements between an employer and an
			 employee in force before, on, or after the date of the enactment of this
			 section..
			(b)Clerical amendmentThe table of sections for such chapter is amended by inserting after the item relating to section
			 4326 the following new item:
				
					
						4328. Unenforceability of agreements to arbitrate disputes..
			(c)ApplicationThe provisions of section 4328 of title 38, United States Code, as added by subsection (a), shall
			 apply to—
				(1)any failure to comply with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or complaints filed under such chapter 43 that are pending on or after the date of
			 the enactment of this Act.
				4.Enhanced remedies for enforcement of employment and reemployment rights of members of the uniformed
			 services
			(a)State and private employersSection 4323(d) of title 38, United States Code, is amended—
				(1)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;
				(2)in paragraph (4) (as so redesignated)—
					(A)by inserting or damages after compensation each place it appears;
					(B)by striking subparagraph (B) or (C) of paragraph (1) the first place it appears and inserting paragraph (1) or (3); and
					(C)by striking subparagraph (B) or (C) of paragraph (1) the second place it appears and inserting paragraph (1) or (3); and
					(3)by striking the subsection enumerator and heading and paragraph (1) and inserting the following:
					
						(d)Remedies
							(1)A State or private employer who violates the provisions of this chapter shall be liable to any
			 person affected—
								(A)for damages in the amount of—
									(i)any wages, salary, benefits, or other compensation denied or lost by such person by reason of the
			 violation; or
									(ii)in a case in which wages, salary, benefits, or other compensation have not been denied or lost to
			 the person, any actual monetary losses sustained by the person as a result
			 of the violation;
									(B)the interest on the amount described in subparagraph (A) calculated at the prevailing interest
			 rates over the period of time for which the damages are due; and
								(C)an additional amount as liquidated damages equal to the sum of the amount described in subparagraph
			 (A) and the interest described in subparagraph (B), or $10,000, whichever
			 is greater except that, if the employer proves to the satisfaction of the
			 court that the act or omission giving rise to the person’s action was in
			 good faith and that the employer had reasonable grounds for believing the
			 act or omission was not a violation of the provisions of this chapter, the
			 court may award, in its discretion, no liquidated damages or award any
			 amount of liquidated damages not to exceed 100 percent of the compensation
			 or damages awarded under subparagraph (A) and the interest described in
			 subparagraph (B).
								(2)In any action under this section, the court may require the employer to comply with the provisions
			 of this chapter..
				(b)Punitive damagesSection 4323(d) of such title is further amended by inserting after paragraph (2) (as inserted by
			 subsection (a)(3) of this section) the following new paragraph:
				
					(3)In the case of a violation of this chapter by a State or private employer with 25 or more
			 employees, the court shall require the employer to pay the person affected
			 punitive damages if the court determines that the employer’s violation of
			 this chapter was done with malice or reckless indifference to the rights
			 of the person under this chapter..
			(c)Right to jury trialSection 4323(d) of such title is further amended by adding at the end the following:
				
					(6)A person who commences an action under this section shall be entitled to a trial by jury..
			(d)Federal Government employersParagraph (2) of section 4324(c) of such title is amended to read as follows:
				
					(2)If the Board determines that a Federal executive agency or the Office of Personnel Management has
			 violated the provisions of this chapter relating to the employment or
			 reemployment of a person by the agency, the Board shall enter an order
			 requiring the agency or Office to comply with such provisions and to
			 compensate such person—
						(A)for damages in the amount of—
							(i)any wages, salary, benefits, or other compensation denied or lost by such person by reason of the
			 violation; or
							(ii)in a case in which wages, salary, benefits, or other compensation has not been denied or lost to
			 the person, any actual monetary losses sustained by the person as a result
			 of the violation;
							(B)the interest on the amount described in subparagraph (A) calculated at the prevailing interest
			 rates over the period of time for which the damages are due; and
						(C)an additional amount as liquidated damages equal to the sum of the amount described in subparagraph
			 (A) and the interest described in subparagraph (B), or $10,000, whichever
			 is greater; except that, if the Federal executive agency or the Office of
			 Personnel Management proves to the satisfaction of the Board that the act
			 or omission giving rise to such person’s complaint was in good faith and
			 that the agency or Office had reasonable grounds for believing that the
			 act or omission was not a violation of the provisions of this chapter, the
			 Board may award, in the discretion of the Board, no liquidated damages or
			 award any amount of liquidated damages not to exceed 100 percent of the
			 compensation or damages awarded under subparagraph (A) and the interest
			 described in subparagraph (B)..
			(e)ApplicationThe amendments made by this section shall apply to—
				(1)any failure to comply with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or complaints filed under such chapter 43 that are commenced after the date of the
			 enactment of this Act.
				5.Required award of attorney fees in actions to enforce employment and reemployment rights of members
			 of the uniformed services
			(a)Enforcement of rights with respect to a State or private employerSection 4323(h)(2) of title 38, United States Code, is amended by striking may and inserting shall.
			(b)Enforcement of rights with respect to Federal executive agenciesSection 4324(c)(4) of such title is amended by striking the Board may, in its discretion, award and inserting the Board shall award.
			(c)ApplicationThe amendments made by subsections (a) and (b) shall apply to—
				(1)any failure to comply with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)all actions or complaints filed under such chapter 43 that are pending on or after the date of
			 the enactment of this Act.
				6.Requiring equitable relief when appropriate
			(a)In generalSection 4323(e) of title 38, United States Code, is amended—
				(1)by striking The court shall use, and inserting (1) The court shall use,; and
				(2)by adding at the end the following new paragraph:
					
						(2)Notwithstanding rule 65 of the Federal Rules of Civil Procedure or any other provision of law, for
			 purposes of determining whether to issue an injunction or restraining
			 order pursuant to paragraph (1)—
							(A)an employer’s denial of reemployment or retention in employment shall constitute irreparable harm
			 to a person who is denied reemployment or retention in employment if an
			 injunction to reinstate such person is not issued, and such person shall
			 be considered to have no adequate remedy at law;
							(B)if the court balances the hardships between the parties, there shall be a rebuttable presumption
			 that the balance of harm to a person who is denied reemployment or
			 retention in employment if an injunction to reinstate such person is not
			 issued outweighs the harm to such person’s employer or former employer if
			 an injunction is issued to reinstate such person; and
							(C)if the court considers the public interest or public policy, there shall be a rebuttable
			 presumption that the issuance of an injunction to reinstate a person who
			 is denied reemployment or retention in employment is in the public
			 interest and advances public policy..
				(b)ApplicationThe amendments made by subsection (a) shall apply to—
				(1)any failure to comply with a provision of or any violation of chapter 43 of title 38, United States
			 Code, that occurs before, on, or after the date of the enactment of this
			 Act; and
				(2)to all actions or complaints filed under such chapter 43 that are pending on or after the date of
			 the enactment of this Act.
				7.Requirement that Federal agencies provide notice to contractors of potential obligations relating
			 to employment and reemployment rights of members of the uniformed services
			(a)Civilian agencies
				(1)In generalChapter 47 of title 41, United States Code, is amended by adding at the end the following new
			 section:
					
						4713.Notice to contractors of potential obligations relating to employment and reemployment rights of
			 members of the uniformed servicesEach contract for the procurement of property or services that is entered into by the head of an
			 executive agency shall include a notice to the contractor that the
			 contractor may have obligations under chapter 43 of title 38, United
			 States Code..
				(2)Clerical amendmentThe table of sections at the beginning of chapter 47 of such title is amended by inserting after
			 the item relating to section 4712 the following new item:
					
						
							4713. Notice to contractors of potential obligations relating to employment and reemployment rights
			 of members of the uniformed services..
				(b)Armed Forces
				(1)In generalChapter 137 of title 10, United States Code, is amended by adding at the end the following new
			 section:
					
						2338.Notice to contractors of potential obligations relating to employment and reemployment rights of
			 members of the uniformed servicesEach contract for the procurement of property or services that is entered into by the head of an
			 executive agency shall include a notice to the contractor that the
			 contractor may have obligations under chapter 43 of title 38..
				(2)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following new item:
					
						
							2338. Notice to contractors of potential obligations relating to employment and reemployment rights
			 of members of the uniformed services..
				8.Clarifying that provisions of section 4302 of title 38, United States Code, apply to both
			 substantive and procedural rightsSection 4302 of title 38, United States Code, is amended by inserting substantive or procedural before right or benefit each place it occurs.
		9.Comptroller General of the United States study on effectiveness of Federal programs of education
			 and outreach on employer obligations regarding employment and reemployment
			 rights of members of the uniformed services
			(a)Study requiredThe Comptroller General of the United States shall conduct a study on the effectiveness of Federal
			 programs of education and outreach on employer obligations under chapter
			 43 of title 38, United States Code.
			(b)Contents of studyIn carrying out the study required by subsection (a), the Comptroller General shall—
				(1)assess current practices and procedures of Federal agencies for educating employers about their
			 obligations under chapter 43 of title 38, United States Code;
				(2)identify best practices for bringing the employment practices of small businesses into compliance
			 with such chapter;
				(3)determine whether the Employer Support for the Guard and Reserve, the Small Business
			 Administration, or other agencies could collaborate to develop a program
			 to educate employers regarding their obligations under such chapter; and
				(4)determine the effect on recruitment and retention in the National Guard and Reserves of the failure
			 of employers to meet their reemployment obligations under such chapter.
				(c)Report to CongressNot later than December 31, 2015, the Comptroller General shall submit to Congress a report on the
			 study conducted under subsection (a), including the following:
				(1)The findings of the Comptroller General with respect to such study.
				(2)The recommendations of the Comptroller General for the improvement of education and outreach for
			 employers with respect to their obligations under chapter 43 of title 38,
			 United States Code.
				
